WiNsnow, O. J.
Held:
1. The question as to the necessary length of an account in order to justify a compulsory reference is largely a matter of judgment and sound discretion on the part of the trial court. Twenty items have been held sufficient. Brillion L. Co. v. Barnard, 131 Wis. 284, 111 N. W. 483; Poler v. Mitchell, 152 Wis. 583, 140 N. W. 330; Turner v. Nachtsheim, 71 Wis. 16, 36 N. W. 637. There was no abuse of discretion in the present case.
2. The municipal court of Outagamie county has power to order a compulsory reference under sec. 2864, Stats., because by sec. 56 of the act creating that court (ch. 23, Laws 1907) it is given all the powers of the circuit court in circuit court actions except as otherwise specially provided in the act. The clause in sec. 2864 to the effect that the provision for references upon written consent of the parties shall not apply to municipal courts and certain county courts has no application to the provisions authorizing a compulsory reference.
3. The findings of fact in the present case are sufficiently supported by the evidence.
By the Court. — Judgment affirmed.